internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-155966-01 date date decedent estate d1 x y dear this letter responds to your letter dated date and subsequent correspondence submitted by you as the authorized representative of estate requesting a ruling under sec_642 of the internal_revenue_code the information submitted states that decedent died on d1 decedent’s assets at death totaled dollar_figurex including dollar_figurey in an individual_retirement_account ira the beneficiary of the ira is estate decedent’s will the will provides that after certain specific bequests to individuals and charitable organizations the residue of estate after payment of taxes and expenses of administration shall be given to such corporations as are organized and operated exclusively for religious charitable scientific literary or educational_purposes which organizations are described in sec_2055 the specific organizations and allocations to be determined by the executor of estate the executor in the executor’s sole discretion so long as such organizations specialize in certain activities specified in the will the executor represents that the specific bequests to individuals under the will have been substantially completed the executor wishes to distribute the total amount in the ira to estate the executor requests a ruling that the total amount received by estate from the ira will be deductible by estate in the year of receipt under sec_642 sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includable in respect of the taxable_period plr-155966-01 in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includable in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the tax_year the distribution is received sec_642 provides that in the case of an estate and in the case of a_trust other than a_trust meeting the specifications of subpart b required by the terms of its governing instrument to set_aside amounts which was a created on or before date if i an irrevocable remainder_interest is transferred to or for_the_use_of an organization described in sec_170 or ii the grantor is at all times after date under a mental_disability to change the terms of the trust or b established by a will executed on or before date if i the testator dies before date without having republished the will after date by codicil or otherwise ii the testator at no time after date had the right to change the portions of the will which pertain to the trust or iii the will is not republished by codicil or otherwise before date and the testator is on such date and at all times thereafter under a mental_disability to republish the will by codicil or otherwise there shall also be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit in the case of a_trust the preceding sentence shall apply only to gross_income earned with respect to amounts transferred to the trust before october or transferred under a will to which sec_642 applies plr-155966-01 sec_1_642_c_-2 provides that no amount will be considered to be permanently set_aside or to be used for a purpose described in sec_1_642_c_-2 or sec_1_642_c_-2 unless under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible based solely on the facts and representations submitted we conclude that the amount of dollar_figurey in decedent’s ira less any nondeductible_contributions will be ird to estate and that this amount will be considered as gross_income permanently set_aside which is deductible by estate in the year of receipt under sec_642 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
